To vacate an order sustaining a challenge to the array and •discharging the jury.
Granted July 11, 1888.
Held, that the charter provision creating the office of asses*319sor, and requiring suck, officer to make and return lists of persons to serve as jurors, supersedes tke general statute in tkat regard, and is valid. Also tkat tke return of more tkan 200 qualified petit jurors under How. Stat., Sec. 7566, is good cause for a ckallenge to tke array, but in suck a case it is tke duty of tke court to direct tke clerk to strike from tke excessive list all names listed below tke requisite number.